Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicants’ Claim Amendment filed 03/11/2022
2.	The 112(b) rejection set forth in paragraph 6 of the previous Office action mailed 12/21/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 3-6 to provide the same with clarity.
3.	The claim objection set forth in paragraph 5 of the previous Office action mailed 12/21/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 11 and 22-25 to correct their informalities. 

4.	No new rejections were made in the present action.  Thus, this action is properly made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-7, 9, 11, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2003/0087991).
	This rejection is adequately set forth in paragraph 7 of the previous Office action mailed 12/21/2021.
	
Response to Applicants’ Arguments in their Remarks filed 03/11/2022
6.	The applicants’ arguments in their Remarks were fully considered but are not found persuasive for the following reasons:
(A)	The applicants argue at page 6 of their Remarks that “…. [Engel] does not mention the polymeric core or polymeric shell forming from a monomer mixture comprising 1-9 wt% of isobornyl (meth)acrylate (relative to the weight of the corresponding monomers mixtures for the polymeric core or shell)”. 
	As mentioned in the previous Office action mailed 12/21/2021, while Engel does not mention the polymeric core or polymeric shell forming from a monomer mixture comprising 1-9 wt. % of isobornyl (meth)acrylate (relative to the weight of the corresponding monomers mixture for the polymeric core or shell) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102, they do disclose that the core of the particles is made of monomers mixture comprising, inter alia, 0-40 parts by weight of at least one monomer selected from bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, and the shell is formed from, inter alia, 0-65 parts by weight of bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates for the purposes of preparing desired aqueous dispersion of core/shell latex particles suitable for coatings (Paragraphs [0001], [0014]-[0015], and [0025]-[0030]).  They also also disclose that these core and shell materials provide advantages for coating purposes (Paragraphs [0025]-[0028]).  These amounts of isobornyl methacrylates in the monomer mixture taught by Engel et al. overlap with that presently claimed, i.e., 1-9 wt. % of isobornyl methacrylate in the monomer mixture.  Thus, it would have been obvious to one of ordinary skill in the art to employ core and shell prepared from monomer mixtures comprising optimum or workable amounts of isobornyl methacrylates, with a reasonable expectation of successfully preparing advantageous aqueous polymer dispersion of core/shell latex particles for coating purposes as suggested by Engel.

(B)	The applicants argue at pages 6 and 7 of their Remarks that “[Engel] teaches away from what is disclosed in the Current Application” (Emphasis added).  Specifically, the applicants argue that Engel requires a polar component or polar polymer, i.e., a sufficiently polar element in order to achieve certain properties, whereas the Currently Application specifically uses isobornyl (meth)acrylate which has a low polarity and points to “paragraph [0223]1” for further support.  The applicants also argue that it is desirable to use larger amounts of isobornyl (meth)acrylate to provide coatings with lower polarity and excellent alcohol resistance and point to paragraph 0023 for support. 
	However, these arguments are not convincing at this time. 
(1)  The claims as recited do not exclude the presence of polar component or polar polymer taught by Engel.  The claim only broadly recites “isobornyl (meth)acrylate” and does not require the presence of an isobornyl (meth)acrylate having low polarity.  Applicants only point to what is disclosed in the current application (e.g., paragraph 0023), NOT to the language of the claims of the present application.  Thus, it is not required for Engel to teach or suggest isobornyl (meth)acrylate having low polarity.  Accordingly, Engel does not teach away from what is claimed in the current application.
	Moreover, by virtue of using the transitional phrase “comprising” the claims do not preclude the presence of additional ingredients, including any polar element taught by Engel. 
(2)  Paragraph 0023 of current application as mentioned by applicants discloses, among other things, “….it is believed that isobornyl (meth)acrylate has a low overall polarity, and thus may increase the resistance of the coating film to a polar medium such as ethanol” (Emphasis added).  Applicants do not point to anywhere else in the specification to show supporting evidence (including data or working examples on the record) that the use of isbornyl (meth)acrylate having low polarity result in coating films having desired properties.  
(3) Even though applicants argue that their isobornyl (meth)acrylate has low polarity, it is still true that there is some polarity present in the isobornyl (meth)acrylate.  There is no exclusion of isobornyl (meth)acrylate with no polarity.  The applicants also do not argue the extent of polarity that exist in the polar component or polar polymer taught by Engel.  

(C)	The applicants argue at page 8 of their Remarks that Group I (claims 1, 3-7, 9, 11, and 22-25) and Group II (claims 18, 20-21, and 26) will have same or corresponding special technical feature and thus have unity.
	As mentioned in the Office action mailed 10/25/2021, the groups of inventions listed above (Groups I and II) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I and II such as, an aqueous dispersion of polymeric particles having a core-shell structure wherein at least one of the polymeric core and the polymeric shell is formed from a monomers mixture comprising isobornyl methacrylate which is present in the monomers mixture in an amount of 1-40 wt. % (for coating purposes), are taught by English Machine Translation of CN 106397662  (hereinafter referred to as “CN 662”).  CN ‘662 teaches that these technical features are common and conventional.  In particular, CN ‘662 teaches acrylic microgel latex emulsion (corresponding to the claimed aqueous dispersion of polymer particles) useful for coatings, wherein the acrylic microgel latex emulsion includes a polymeric shell prepared from a monomer mixture containing a proportion of 5% -20% by wt. of isobornyl methacrylate (overlaps with the claimed 1-40 wt. % amount of isobornyl methacrylate) and a polymeric core (Pages 17-21).  Therefore, since the technical features fail to define a contribution over CN ‘662, they fail to constitute a special technical feature and hence, contrary to applicants’ argument, there is a lack of unity between the cited claims.  

Correspondence
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It appears applicants meant to refer to paragraph [0023] of applicants’ published application, i.e., US PG PUB 20200172755.